Title: To Thomas Jefferson from Archibald Campbell, 13 August 1793
From: Campbell, Archibald
To: Jefferson, Thomas



Dr Sir
Baltimore Augt. 13th 1793

The enclosed letter came under cover to me by a late arrival here from Bordeaux—and accompanied a bill of Lading for 14 Cases of wine Shipt for you by my friends Messrs. Fenwick Mason & Coy. who write me to take your direction where to forward the wine after arrival here. If you have an invoice of its cost—you will please Send it me—or a copy thereof—in order to have the necessary entry made at the Naval office and the duties settled thereon.
I have already got liberty to have the wine put into Store. I remain with much respect sir Your obdt. hble servt

Archd Campbell


The freight is payable here.

